Case 8:20-cr-00127-MWF Document 14 Filed 08/31/20 Page 1 of 42 Page ID #:137
     Case 8:20-cr-00127-MWF Document 14 Filed 08/31/20 Page 2 of 42 Page ID #:138



 1         This Notice is based upon the attached memorandum of points and

 2   authorities, the files and records in this case, including the

 3   government’s Motion for Designation and Detention of a Material

 4   Witness, and such further evidence and argument as the Court may

 5   permit.

 6    Dated: August 31, 2020              Respectfully submitted,

 7                                        NICOLA T. HANNA
                                          United States Attorney
 8
                                          CHRISTOPHER D. GRIGG
 9                                        Assistant United States Attorney
                                          Chief, National Security Division
10

11                                              /s/
                                          GEORGE E. PENCE
12                                        WILLIAM S. ROLLINS
                                          Assistant United States Attorney
13
                                          Attorneys for Plaintiff
14                                        UNITED STATES OF AMERICA
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 8:20-cr-00127-MWF Document 14 Filed 08/31/20 Page 3 of 42 Page ID #:139



 1                      MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.    INTRODUCTION

 3         Material witness YANG ZHIHUI (“YANG”) should be detained because
 4   there is no condition or combination of conditions of release that
 5   would practicably secure her appearance at trial by subpoena.            YANG
 6   is citizen of the People’s Republic of China (“PRC”) and computer
 7   science researcher who is presently in the United States on a J-1
 8   student visa.    YANG’s entitlement to remain in the United States
 9   lawfully on that visa will expire on September 22, 2020.
10         YANG was served on August 21, 2020 with a subpoena to testify in
11   a federal proceeding on September 3, 2020, in connection with a
12   criminal case against her boyfriend, GUAN LEI (“GUAN”), who was
13   charged and arrested on a criminal complaint in the above-captioned
14   case on August 26, 2019 with violating 18 U.S.C. § 1519 (Destruction
15   of Evidence).    On August 28, 2020, YANG’s counsel spoke with
16   Assistant United States Attorney (“AUSA”) William Rollins and
17   scheduled a follow-up call for August 31, 2020 to discuss YANG’s
18   forthcoming testimony.
19         Despite the requirement that she appear in a federal proceeding,
20   YANG booked a flight from Los Angeles International Airport (“LAX”)
21   to the PRC departing on August 31, 2020 at 12:15 a.m.
22         On August 30, 2020, the Honorable Rozella A. Oliver authorized
23   an arrest warrant for YANG and issued an order designating her as a
24   material witness and that she be detained.         Later that evening, the
25   undersigned AUSAs contacted YANG’s counsel, informed her of the
26   warrant and order, and requested that YANG not attempt to board the
27   flight to the PRC.     Thereafter, YANG’s counsel, after speaking with
28   YANG, advised AUSA Rollins that YANG would, in fact, self-surrender
     Case 8:20-cr-00127-MWF Document 14 Filed 08/31/20 Page 4 of 42 Page ID #:140



 1   the following day.     Despite this assurance, at approximately midnight

 2   on August 31, 2020, agents of the Federal Bureau of Investigation

 3   (“FBI”) observed YANG at LAX running toward the flight she had booked

 4   to the PRC.    Those agents intercepted YANG before she could board

 5   that flight and arrested her.

 6         YANG has few if any connections to the Central District of

 7   California or to the United States more generally.          She has no job or

 8   family here, no real property, and no authorized research that she

 9   may conduct under the terms of her visa.         Moreover, the government is

10   not aware of any sureties for her appearance at future court

11   proceedings.

12   II.   ARGUMENT

13         Title 18, United States Code, Section 3144, provides that where

14   it appears by affidavit that “the testimony of a person is material

15   in a criminal proceeding,” and where it is “shown that it may become

16   impracticable to secure the presence of the person by subpoena,” the

17   Court may order the arrest of the person and treat him or her in

18   accordance with 18 U.S.C. § 3142. 1      Section 3142 requires the Court
19   to order that, pending trial, the person be either released on
20   personal recognizance, release conditions, an unsecured appearance
21   bond, a secured appearance bond, or detained.         See 18 U.S.C.
22   § 3142(a)(1)-(4).
23         As detailed in the affidavit in support of the government’s
24   application for a warrant to arrest YANG and for an order designating
25

26
           1Section 3144 further provides that “[n]o material witness may
27   be detained because of inability to comply with any condition of
     release if the testimony of such witness can adequately be secured by
28   deposition, and if further detention is not necessary to prevent a
     failure of justice.” 18 U.S.C. § 3144
                                        2
     Case 8:20-cr-00127-MWF Document 14 Filed 08/31/20 Page 5 of 42 Page ID #:141



 1   her as a material witness, which is attached hereto as Exhibit A,

 2   YANG’s testimony is plainly material.        (Ex. A, ¶ 7.)    YANG shared an

 3   apartment with GUAN and apparently traveled with him to the PRC

 4   consulate, acted as a lookout while GUAN attempted to dispose of a

 5   damaged hard drive, purchased a replacement hard drive for GUAN, and

 6   used a computer (and possibly other digital devices) belonging to

 7   GUAN that the FBI has seized.       (Id.)

 8         Furthermore, YANG’s conduct in connection with the underlying
 9   allegations against GUAN, as well as her duplicitous behavior in
10   attempting to flee the United States despite an order requiring her
11   appearance before a federal proceeding and after purportedly
12   negotiating a self-surrender with the government, establish that she
13   is an unreliable surety on her own behalf and has no regard for the
14   orders of this Court.     In light of YANG’s strong connections to the
15   PRC, and absent any other sureties or any reasonable proposal to
16   guarantee her appearance as a witness at trial, she must detained.
17   III. CONCLUSION

18         For the foregoing reasons, the government respectfully requests
19   that this Court detain YANG.
20    Dated: August 31, 2020              Respectfully submitted,
21                                        NICOLA T. HANNA
                                          United States Attorney
22
                                          CHRISTOPHER D. GRIGG
23                                        Assistant United States Attorney
                                          Chief, National Security Division
24

25                                              /s/
                                          GEORGE E. PENCE
26                                        WILLIAM S. ROLLINS
                                          Assistant United States Attorney
27
                                          Attorneys for Plaintiff
28                                        UNITED STATES OF AMERICA

                                             3
Case 8:20-cr-00127-MWF Document 14 Filed 08/31/20 Page 6 of 42 Page ID #:142




                         Exhibit A
Case 8:20-cr-00127-MWF Document 14 Filed 08/31/20 Page 7 of 42 Page ID #:143
Case 8:20-cr-00127-MWF Document 14 Filed 08/31/20 Page 8 of 42 Page ID #:144
Case 8:20-cr-00127-MWF Document 14 Filed 08/31/20 Page 9 of 42 Page ID #:145
Case 8:20-cr-00127-MWF Document 14 Filed 08/31/20 Page 10 of 42 Page ID #:146
Case 8:20-cr-00127-MWF Document 14 Filed 08/31/20 Page 11 of 42 Page ID #:147
Case 8:20-cr-00127-MWF Document 14 Filed 08/31/20 Page 12 of 42 Page ID #:148
Case 8:20-cr-00127-MWF Document 14 Filed 08/31/20 Page 13 of 42 Page ID #:149
Case 8:20-cr-00127-MWF Document 14 Filed 08/31/20 Page 14 of 42 Page ID #:150
Case 8:20-cr-00127-MWF Document 14 Filed 08/31/20 Page 15 of 42 Page ID #:151
Case 8:20-cr-00127-MWF Document 14 Filed 08/31/20 Page 16 of 42 Page ID #:152
Case 8:20-cr-00127-MWF Document 14 Filed 08/31/20 Page 17 of 42 Page ID #:153
Case 8:20-cr-00127-MWF Document 14 Filed 08/31/20 Page 18 of 42 Page ID #:154
Case 8:20-cr-00127-MWF Document 14 Filed 08/31/20 Page 19 of 42 Page ID #:155
Case 8:20-cr-00127-MWF Document 14 Filed 08/31/20 Page 20 of 42 Page ID #:156
Case 8:20-cr-00127-MWF Document 14 Filed 08/31/20 Page 21 of 42 Page ID #:157
Case 8:20-cr-00127-MWF Document 14 Filed 08/31/20 Page 22 of 42 Page ID #:158
Case 8:20-cr-00127-MWF Document 14 Filed 08/31/20 Page 23 of 42 Page ID #:159
Case 8:20-cr-00127-MWF Document 14 Filed 08/31/20 Page 24 of 42 Page ID #:160
Case 8:20-cr-00127-MWF Document 14 Filed 08/31/20 Page 25 of 42 Page ID #:161
Case 8:20-cr-00127-MWF Document 14 Filed 08/31/20 Page 26 of 42 Page ID #:162
Case 8:20-cr-00127-MWF Document 14 Filed 08/31/20 Page 27 of 42 Page ID #:163
Case 8:20-cr-00127-MWF Document 14 Filed 08/31/20 Page 28 of 42 Page ID #:164
Case 8:20-cr-00127-MWF Document 14 Filed 08/31/20 Page 29 of 42 Page ID #:165
Case 8:20-cr-00127-MWF Document 14 Filed 08/31/20 Page 30 of 42 Page ID #:166
Case 8:20-cr-00127-MWF Document 14 Filed 08/31/20 Page 31 of 42 Page ID #:167
Case 8:20-cr-00127-MWF Document 14 Filed 08/31/20 Page 32 of 42 Page ID #:168
Case 8:20-cr-00127-MWF Document 14 Filed 08/31/20 Page 33 of 42 Page ID #:169
Case 8:20-cr-00127-MWF Document 14 Filed 08/31/20 Page 34 of 42 Page ID #:170
Case 8:20-cr-00127-MWF Document 14 Filed 08/31/20 Page 35 of 42 Page ID #:171
Case 8:20-cr-00127-MWF Document 14 Filed 08/31/20 Page 36 of 42 Page ID #:172
Case 8:20-cr-00127-MWF Document 14 Filed 08/31/20 Page 37 of 42 Page ID #:173
Case 8:20-cr-00127-MWF Document 14 Filed 08/31/20 Page 38 of 42 Page ID #:174
Case 8:20-cr-00127-MWF Document 14 Filed 08/31/20 Page 39 of 42 Page ID #:175
Case 8:20-cr-00127-MWF Document 14 Filed 08/31/20 Page 40 of 42 Page ID #:176
Case 8:20-cr-00127-MWF Document 14 Filed 08/31/20 Page 41 of 42 Page ID #:177
Case 8:20-cr-00127-MWF Document 14 Filed 08/31/20 Page 42 of 42 Page ID #:178
